Title: Thomas Jefferson to John Barnes, 21 May 1813
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir Monticello May 21. 13.
          On my return from Bedford I found here your two favors of Apr. 29. and I now return you mr Williams’s letter which was inclosed in one of them. I should think it adviseable to delay the annual remittance awhile for the expected return of the
			 vessel from Bordeaux, by which you may learn if the General approves of the channel we proposed; in the meand time, that there may be no delay on my part, I have sacrificed enough of my flour at 6.D. to have
			 remitted to you 540.D. which by a letter of yesterday I desired messrs Gibson & Jefferson to do. 360.D. of this is for the General,
			 and the rest to pay up my balance to you, which if I calculate rightly will be some trifle under the  sum remitted you. in this case
			 I would ask the favor of you to get mr Milligan to
			 inclose me by mail Gardiner & Hepburn’s book on gardening and to pay him for it. I
			 owe you apologies for the tardiness of
			 this remittance, but you know that when I do not pay my debts it is not for want of the desire to do so,
			 and your goodness will ascribe the failure to it’s true cause.
          Mr Eliason’s visit was during my absence. he did not come here nor see any of the family, nor have I learnt any thing more than that he was at Milton. it would have given me pleasure to have seen him.
			 whether mr Randolph’s military commission may occasion his giving up the mill I do not know. should it do so, I will make it known to mr Eliason. ever & affectionately yours
          Th:
            Jefferson
        